Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 24, 2021

                                      No. 04-16-00559-CR

                                     Stanley Foster BAKER,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-1755-CR-A
                         Honorable W.C. Kirkendall, Judge Presiding

                                         ORDER

        This court’s opinion in this appeal issued on March 21, 2018. After the Texas Court of
Criminal Appeals refused appellant’s petition for discretionary review, this court’s mandate
issued on October 15, 2018. Appellant has filed a pro se motion requesting a copy of the
reporter’s record for purposes of filing a post-conviction writ of habeas corpus. This court has
no jurisdiction over post-conviction writs of habeas corpus in felony cases. See TEX. CODE
CRIM. PROC. art. 11.07; In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998,
orig. proceeding). Post-conviction writs of habeas corpus are to be filed in the trial court in
which the conviction was obtained, and made returnable to the Court of Criminal Appeals. See
TEX. CODE CRIM. PROC. art. 11.07. In order to obtain a free copy of the record, appellant would
need to file a motion in the trial court in which the conviction was obtained and demonstrate that
his claim is not frivolous and that the record is needed to decide the issues presented. See United
States v. MacCollom, 426 U.S. 317, 326 (1976); Escobar v. State, 880 S.W.2d 782, 783 (Tex.
App.—Houston [1st Dist.] 1993, no pet.). Appellant’s motion is DENIED without prejudice to
seeking relief in the proper court.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court